 


114 HR 5441 IH: To prohibit the National Endowment for the Arts to use funds to make grants for Literature Fellowships: Translation Projects.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5441 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To prohibit the National Endowment for the Arts to use funds to make grants for Literature Fellowships: Translation Projects. 
 
 
1.Prohibition on the use of funds by the National Endowment for the Arts for grants for Literature Fellowships: Translation Projects No funds available to the National Endowment for the Arts may be used to make grants for Literature Fellowships: Translation Projects.    